DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US 2006/0015231).
As to claim 1, Yoshimura discloses a vehicle control device comprising: 
a controller configured to control an actuator and generate state information representing a state of the actuator, the actuator operating a vehicle, based on requests from a plurality of application execution units configured to control movement of the vehicle (¶0132 & ¶0219); 
a request arbitration unit configured to receive request signals from the application execution units and arbitrate the requests from the application execution units based on the received request signals (¶0393); and 
a request generation unit configured to generate a drive request signal to the controller based on an arbitration result of the request arbitration unit, wherein: 

the controller includes a detection unit configured to detect whether or not the request arbitration unit is abnormal (¶0289), 
a first transmission unit configured to transmit the state information to the request arbitration unit (¶0393), and 
a second transmission unit configured to, when the detection unit detects that the request arbitration unit is abnormal, transmit the state information to the application execution units such that the state information does not pass through the request arbitration unit (¶0289).

As to claim 2, Yoshimura discloses the vehicle control device according to claim 1, wherein, when the controller determines that the actuator is in a specific failure state, the second transmission unit transmits the state information to the application execution units such that the state information does not pass through the request arbitration unit (¶0392).

As to claim 3, Yoshimura discloses the vehicle control device according to claim 1, wherein, when the controller determines that the actuator is not in a specific failure state, the first transmission unit transmits the state information to the request arbitration unit (¶0480).

As to claim 4, Yoshimura discloses a vehicle control method comprising: 
controlling an actuator and generating state information representing a state of the actuator, the actuator operating a vehicle, based on requests from a plurality of application execution units configured to control movement of the vehicle (¶0132 & ¶0219); 

when detection is made that the request arbitration unit is abnormal, transmitting the state information representing the state of the actuator to the application execution units such that the state information does not pass through the request arbitration unit (¶0392); and 
when detection is made that the request arbitration unit is not abnormal, transmitting the state information representing the state of the actuator to the request arbitration unit (¶0480).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tajima (US 2017/024325) discloses a drive control apparatus that can maintain a drive control system to be in a safe state even in a case where operational abnormality of avoiding a normal reset of a control processor or operational abnormality of avoiding solution even after resetting the control processor occurs in the control processor (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113